Citation Nr: 1734613	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  06-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity for the period prior to June 23, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to August 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that continued a 20 percent rating for service connected herniated nucleus pulposus (HNP), and an August 2015 rating decision that effectuated a Board's May 2015 grant of a separate 10 percent rating for radiculopathy of the left lower extremity, effective October 25, 2015.  The Reno, Nevada, RO has jurisdiction over this appeal.

In November 2009, the Board remanded the matter for additional development.  The appeal was once again remanded by the Board in August 2011, at which time the Board added the issue of a TDIU to the appeal.  The matter came before the Board again in May 2015, at which time the claim for increased evaluation for HNP was denied, service-connection for a separate rating for radiculopathy of the left lower extremity was granted with a 10 percent disability rating, and the claim for TDIU was remanded.  

The Veteran then appealed his claim to the United States Court of Appeals for Veterans Claims (Court), which in a January 2016 Order, granted a Joint Motion for Partial Remand (JMR) regarding the issue of the claim for increased evaluation for the HNP.  The issues regarding the grant of a separate 10 percent rating for radiculopathy of the left lower extremity was left undisturbed.  The remanded TDIU issue was not the subject of the parties JMR.  The aforementioned portion of the Board's decision thus was vacated and remanded for actions consistent with the terms of the JMR.  

In September 2016, the Board again remanded the issues of entitlement to TDIU and an increased rating for HNP.
 
In a January 2017 rating decision, the RO granted an increased 20 percent rating for radiculopathy of the left lower extremity, effective June 23, 2016.

A March 2017 RO rating decision granted entitlement to TDIU, effective October 25, 2005.  In March 2017, the RO issued a supplemental statement of the case, addressing the continued denial of an increased rating for HNP.


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to June 23, 2016, and in excess of 20 percent thereafter.

2.  The Veteran's HNP is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated as defined by regulation during this time period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to June 23, 2016, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a rating in excess of 20 percent for HNP are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

In a April 2017 correspondence, the Veteran through his attorney, notified the Board of his desire to withdraw his appeal for entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to June 23, 2016, and in excess of 20 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Therefore, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

Entitlement to a Rating in Excess of 20 percent for HNP

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 
As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
The Veteran contends that his service-connected HNP, a low back disability, has worsened over time and is more disabling than is reflected by the current evaluation.  The Veteran's back disability is currently rated as 20 percent disabling under DC 5243, which pertains to diseases and injuries to the spine, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016). 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned for range of forward flexion of the thoracolumbar spine that is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present.  The maximum 100 percent is assigned if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016).

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).
Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5.
Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.
Alternatively, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).
The Veteran contends that his HNP back disability is productive of a more severe symptomatology than is reflected by the 20 percent rating.  The relevant evidence of record consists of lay statements and medical treatment records, as well as private and VA examination reports obtained in connection with his claim for an increased rating.  The Veteran has stated that he suffers from constant daily back pain which has reduced his ability to perform the activities associated with normal daily living, and has interfered with his ability to work.  He reports his back pain causes him significant difficulty in climbing stairs, bending, keeling, stooping, and walking, standing or sitting for extended periods of time.  He has reported occasional stabbing pain, and states that he sometimes requires a cane for walking.  The Veteran has submitted statements from his mother and friends who have provided accounts of his symptoms of back pain going back many years.  These statements generally support the Veteran's contentions and have been taken into consideration by the Board.  

Treatment records associated with the claims folder reveal that x-rays taken in July 2005 demonstrated degenerative disc disease changes in the lower lumbar spine, worst at the L4/5 and L5/S1 levels.  At the time of a September 2005 visit, the Veteran reported that his back pain was interfering with his life and was chronic and debilitating. Physical examination revealed limited range of motion due to pain.   In June 2006, the Veteran was seen with complaints of low back and left leg pain.  The Veteran rated the pain as 10/10 and stated that he had continual numbness on his left outer thigh and foot.

The Veteran was afforded a VA spine examination in September 2006, at which time, the Veteran reported having constant pain in his back, which he rated as 7/8-10.  He indicated that there were no real flares, other than when he bent over and felt a knife-like pain.  He stated that this did not last.  His pain was worse in the morning and better with movement.  It hurt worse to sit than to stand and he could not find a comfortable position to sleep.  The Veteran denied having had any physical therapy and stated that he had begun using a cane he had bought over-the-counter.  The Veteran indicated that his private physician had prescribed Oxycodone for the pain in June 2006.  He denied any incapacitating episodes.  The Veteran stated that he could not mow the lawn or stand to do the dishes for any length of time.  The Veteran was noted to have been unemployed since 2004. 

Physical examination of the lumbar spine revealed that it was tender to palpation along the spinal column at the lumbar spine, with spams at the lumbar region with muscle knots that were very apparent and palpable.  The Veteran had flexion from 0 to 40 degrees, with pain beginning at 35 degrees.  Extension was to 15 degrees, with pain throughout.  Right and left lateral flexion was to 25 degrees, with pain throughout motion.  Right rotation was to 25 degrees, with pain beginning at 10 degrees, and left rotation was to 35 degrees, with pain beginning at 30 degrees.  Slump testing was positive for radiculopathy on the left to the Veteran's posterior thigh and calf.  Straight leg raising elicited the same.  There was none on the right, except for sharp pain.  The Veteran was able to perform heel-toe walk and Romberg testing, with some measure of difficulty on heel to toe walking.  Sensory, reflex, and motor exam were all normal.  There was no change in active or passive range of motion during repeat motion testing.  The examiner stated that there were no additional losses of range of motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The examiner rendered a diagnosis of degenerative disc disease of the lumbar spine, worse at L5-S1, with facet arthropathy.  The examiner noted that there was clinical evidence of radiculopathy on the left.

November 2006 MRI of the lumbar spine revealed an annular tear to the L4/L5 intervertebral disc and degenerative changes of the intervertebral disc and facet joints resulting in moderate narrowing of the neuroforamina at L4/5.

In conjunction with November 2009 Board remand, the Veteran was afforded a VA examination in April 2010.  At the time of the examination, the Veteran described a constant, ever present, dull achy pain that was aggravated further with the weather.  He stated that occasionally, his back would go out and he would be bedridden.  The Veteran stated that when his back flared, he would have pain for three days.  Pain was alleviated with bed rest.  There had been no prescription bed rest over the past year.  The Veteran stated that his back was aggravated by "strenuous activity."  He indicated that anything could set it off and it depended on the day.  There was no bladder or bowel involvement and there were no incapacitating episodes as defined by regulation.  The Veteran did report having radiating symptoms down his left leg in an L5 pattern, which had been present and described in the past.  He also noted having constant numbness and stated that he would have a flare-up if he bent forward or extended backward.  The Veteran indicated that he was able to self-care but could not do anything around the yard. He was noted to be medically retired and disabled. 

Physical examination revealed his gait and posture were abnormal.  The Veteran had an accentuated left mild to moderate antalgic gait with a foot that was rotated externally.  He had a cane that he used in his right hand.  He walked five feet without the cane, but his gait became more antalgic on the left.  The Veteran was able to stand in place and do toe and heel raise, suggesting intact muscle strength.  He was also able to tandem walk.  He did not use or need corrective devices. 

Examination of the lumbar spine revealed that he did not have any spasms, but there was tenderness with palpated trigger points along the lumbar spine on the left side, with none on the right.  Flexion was to 55 degrees, extension to 15 degrees, right and left lateral flexion to 20 and 15 degrees, and right and left rotation to 20 degrees each, with pain throughout all these motions, worse on left lateral flexion at the end range than all other directions.  Muscle strength was 5/5 and the Veteran had normal muscle tone and bulk.  Sensory examination on the left demonstrated an L5 distribution along the lateral leg and thigh as well as the tibia and foot.  The Veteran had hypoesthesia to light and sharp touch, but was not further aggravated or evidencing of any acute radiculopathy on straight leg raising.  This was a negative examination. Reflexes were 2+ in the lower extremities and symmetric.  There was no change in active or passive motion during repeat motion testing and no additional losses of range of motion or loss of function of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups or loss of function.  A diagnosis of degenerative disc disease of the lumbar spine, worse at L4-5, with clinical demonstration of chronic sensory radiculopathy at L5, was rendered. 

In January 2012, records associated with the Veteran's claim for SSD benefits were obtained, providing information regarding the Veteran's employment history and medical treatment records, to include treatment for non-service-connected disabilities.  In addition to his low back disability of HNP, degenerative disc disease and radiculopathy, the Veteran's disabilities were identified as organic mental disorder, bipolar disorder, anxiety, a history of polysubstance abuse, hepatitis C, chronic obstructive pulmonary disease (COPD), and atrial fibrillations.  Documentation supporting a grant of SSA benefits noted the Veteran's mental health condition as a primary factor in his employment picture, and the Veteran reported a history of frequent absences from work and tiredness due to hepatitis C and temper problems.  Notes from a SSA physical examination in 2005 reported that the Veteran's contentions regarding his back disability were not consistent with objective medical evidence.  

In March 2016, a VA social industrial survey exam was completed in connection with the Veteran's claim for entitlement to TDIU.  The Board notes that Veteran was not examined in connection with the examination, and could not be reached by the evaluator, rather the assessment and survey was based on a review of the claims file, to include the Veteran's contentions and statements.  The Board notes that the examiner identified intervertebral disc syndrome (IDVS) as a service connected disability, based on the Diagnostic Code used to assess the Veteran's service connected back disability, though there is no diagnosis of record of IVDS.  The evaluator opined that the Veteran's service connected disabilities, to include degenerative disc disease, combined with his education level, work history, increase in age, would have an adverse impact on his ability to obtain and/or maintain substantially gainful employment.  

In June 2016, an Expert Independent Medical Review of the Veteran's medical conditions was completed by Dr. DM, and submitted on behalf of the Veteran.  Dr. DM reviewed the claims file and interviewed the Veteran by phone in June 2016.  The Veteran reported his current complaints of constant low back pain, increasing with barometric pressure, sitting more than 10 minutes, standing form more than 5 minutes, or walking more than a quarter of a mile.  He reported using a cane to relieve his left lower extremity, and has been told that he walks with a limp.  Dr. DM opined that the current 20 percent disability rating was likely inadequate to reflect the impact of the disability on the Veteran's activities of daily living or employment.  Dr. DM concluded by stating that he believed that the Veteran's disability warranted higher than a 10 percent rating from 2005, and that his current rating does not adequately take into consideration the impact on employment.  The Board notes that the Medical Review made no reference to or acknowledgement of the Veteran's numerous non-service-connected disabilities and their impact on the Veteran's overall health, employability or daily activities.  

The Veteran submitted a statement dated November 2016, in which he described the severity of his low back (HNP) and left lower extremity disabilities and their effect on his employment and everyday life.  He stated that he experienced constant pain and burning, aching, tingling sensation in his left let that left him unable to work. He reported pain every day, and that on "bad days" it required him to stay in bed.  His contentions essentially reiterate the reported complaints noted on VA examinations.    

In January 2017, the VA Acting Veterans Service Center Manager issued a recommendation regarding the Veteran's entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), which concluded that the Veteran's current 20 percent rating for service-connected HNP was appropriate, and that an extraschedular rating for the disability was unwarranted.  

In a March 2017, administrative memorandum, the Director of Compensation Services concurred with the RO's recommendation to deny an extraschedular rating for the Veteran's HNP, noting that the medical evidence of record showed that the Veteran's current symptoms are consistent with the criteria set forth in the regular rating schedule, and did not meet the requirements for a higher evaluation.  

Currently, the Veteran's HNP disability is manifested by objective evidence of degenerative disk disease, MRI evidence of an annular tear to the L4/L5 intervertebral disc with degenerative changes, forward flexion of the thoracolumbar spine to 40 degrees with pain, tenderness, spasm and an antalgic gait noted on examination.  At his most recent low back examination, in April 2010, forward flexion to 55 degrees was noted, with pain throughout.  Subjectively, the Veteran has complained of increasing pain with constant daily pain which affects his ability to work and perform daily activities, alleviated somewhat with bed rest and medication.  The record also documents neurological symptoms that have been associated with the Veteran's low back disability.  These symptoms have been separately rated under Diagnostic Code 8520 for radiculopathy of the left lower extremity, and are not for consideration with respect to the rating for HNP.  The Veteran has not identified or submitted additional treatment records providing any further objective evidence supportive of a finding of entitlement to an increased rating on the basis of the established rating criteria.  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's HNP.  Notably, there has been no evidence of a limitation of motion of the thoracolumbar spine to 30 degrees or less, and there is no evidence of ankylosis of the thoracolumbar spine.  Nor is there any evidence or reports of incapacitating episodes or physician prescribed bed rest, as defined in the regulations, totally 4 weeks over any 12 month period of time, at any time during the pendency of the appeal, warranting consideration of a higher rating under the criteria for IVDS.  

While the Veteran is competent to report evidence of his subjective complaints of pain and limitations on his daily activities and employment attributed to his HNP, the objective evidence of record, to include treatment records and examination reports warrants no more than a 20 percent rating based on the limitation of motion of the Veteran's thoracolumbar spine.  His subjective complaints of increased pain and functional loss have been considered in the assignment of the 20 percent evaluation.  There is no reasonable doubt to be resolved in the Veteran's favor, and the appeal for a rating in excess of 20 percent for HNP must be denied.  

Extraschedular evaluations 

With respect to the Veteran's claim for an increased evaluation, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability, as is the contention of the Veteran here. 

To summarize, the award of an extraschedular disability rating is the result of a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to compare the level of severity and symptomatology of the appellant's disability with the established criteria in the rating schedule.  If these criteria "reasonably describe the claimant's disability level and symptomatology" then the regular schedular rating system is adequate and extraschedular referral is not warranted.  Id.   

However, if there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun at 115-116.  The Board cannot adjudicate entitlement to an extraschedular rating in the first instance.  Rather, when those two elements are met (exceptional disability picture and marked interference with employment or frequent hospitalization), the appeal must be referred to the VA Under Secretary for Benefits or the Director of VA Compensation and Pension Service for initial consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Here, the matter has been adjudicated by the RO and referred to the Director of VA Compensation and Pension Service.  The February 2017 concurrence by the VA Director of Compensation Services with the RO recommendation to deny entitlement to an increased rating on an extra-schedular basis for HNP, currently rated at 20 percent disabling, supports the Board's finding that in this case, the criteria for rating low back disabilities, to include HNP, encompass all objective symptoms of disability the Veteran has manifested and all subjective symptoms the Veteran has reported.  Higher ratings are available for the service-connected disability at issue, but the Veteran did not manifest the increased symptoms required for the higher ratings. 

The assigned schedular ratings are, therefore, adequate.  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional signs or symptoms of his service-connected low back disabilities that have not been attributed to a specific service-connected disability, and the combined rating for this Veteran, with consideration of the favorable determination above, encompasses all signs and symptoms of disability reflected by the record.  



ORDER

The appeal as to entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to June 23, 2016, and in excess of 20 percent thereafter is dismissed.

Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus (HNP) is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


